DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 1/12/2022.
Claim 1 has been canceled.
Claims 2-16 are new claims.
Claims 2-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 2019/0202463 A1), hereinafter Anderson.
Claim 2
Anderson discloses the claimed system (see Figure 1), comprising: 
a processor (i.e. processor 141); and 
a memory (i.e. memory 142) coupled with the processor (see Figure 1), wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: 
determine a flight-time variable associated with an aircraft, including by determining the flight-time variable while the aircraft is flying, wherein the flight-time variable includes environmental information (see ¶0052, with respect to Figure 9, regarding the detection of impending weather conditions for a geographic region so as to calculate the current risk of damage to the autonomous vehicle, where the autonomous vehicle is a UAV, as described in ¶0023), and wherein the determining of the flight-time variable includes communicating over a wireless channel with a local weather station (see ¶0033, regarding the weather services platform monitors for impending weather conditions from weather services described in ¶0025);
determine whether the aircraft is airworthy based at least in part on the flight-time variable (see ¶0032, regarding the comparison of the current risk of damage with a threshold of acceptable risk of damage for the autonomous vehicle); and 
in response to determining that the aircraft is not airworthy, automatically land the aircraft (see ¶0052, regarding that the autonomous vehicle is instructed to take protective action when the current risk of damage exceeds the threshold, where the protective action is automatic landing, as described in ¶0027).
Claims 8 and 15
Anderson further discloses that the determining of the flight-time variable includes sending, via a wireless channel to a remote server, location information of the aircraft (see ¶0033, with respect to Figure 1, regarding that weather detection module 131 receives location-based location from sensors 110a to determine location of the autonomous vehicle 110 over network 107, described as the cloud in ¶0020) and receiving, via the wireless channel from the remote server, the environmental information in response to the location information (see ¶0032-0033, with respect to Figure 1, regarding that weather detection module 131 monitors weather services platform 112 over network 107).
Claim 9
Anderson discloses the claimed method, as discussed in the rejection of claim 1.
Claim 16
Anderson discloses the claimed computer program product (see ¶0059), the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for performing the steps discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Canoy et al. (US 2016/0246304 A1), hereinafter Canoy, Apetre et al. (“Innovative Methods to Estimate Rotorcraft Gross Weight and Center of Gravity,” 2012, 6th European Workshop on Structural Health Monitoring), hereinafter Apetre, and and Weller et al. (US 2017/0021946 A1), hereinafter Weller.
Claims 4 and 11
Anderson does not further disclose that the flight-time variable includes a payload-inclusive weight; 
determining the payload-inclusive weight includes: 
obtaining a thrust associated with a rotor while the aircraft is flying; and 
determining the payload-inclusive weight based at least in part on the thrust; 
determining whether the aircraft is airworthy includes comparing the payload-inclusive weight to a weight threshold; and 
automatically landing the aircraft in response to determining that the aircraft is not airworthy includes automatically landing the aircraft in response to determining that the payload-inclusive weight exceeds the weight threshold.
However, the limitations of claim 4 and 11 do not have any claimed relationships to the limitations involving “environmental information” in claims 2 and 9 and may be interpreted as separate processes. Therefore, it would be reasonable to combine prior art to teach this claimed method.   
Specifically, Canoy teaches a similar autonomous aircraft 102, in which a payload-inclusive weight is monitored, so as to determine airworthiness (see ¶0024). Canoy further teaches that the weight may be determined based on the power applied to each rotor (see ¶0024). This power applied to each rotor may be reasonably applied to teach the payload-inclusive weight determined based at least in part on a thrust associated with a rotor. In case this is not clearly represented in Canoy, Apetre is applied in combination with Canoy to more clearly teach this feature.
Using rotor thrust to determine a weight is known in the art. Specifically, Apetre discloses the technique of calculating a rotorcraft’s gross weight (GW) during flight (see at least first paragraph of Introduction; first paragraph of Gross Weight Estimation Using Main Rotor Thrust) based at least in part on thrust (see at least Equations 1-3; Figure 1, depicting the gross weight/center of gravity vector W; Figure 6, depicting the hybrid system to calculate gross weight). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of a pay-load inclusive weight of Canoy, so as to be based at least in part on thrust, in light of Apetre, with the predictable result of providing for an accurate assessment of gross weight continuously throughout the flight (first paragraph of Introduction of Apetre).
Canoy further discloses automatically landing autonomous aircraft 102 in response to determining that autonomous aircraft 102 is not airworthy (see at least ¶0074, with respect to steps 408 and 316 of Figure 4, regarding that in response to determining that the autonomous aircraft is not airworthy, abort current mission, followed by disengaging motors to execute a landing in step 316). However, Canoy does not clearly disclose comparing the monitored weight to a weight threshold to determine whether the aircraft is airworthy.
The comparison of a monitored weight to a weight threshold is commonly used to determine “airworthiness” in the art. Specifically, Weller discloses an UAV 405 that determines airworthiness when the weight 505 of all the modules 140 (similar to the payload-inclusive weight of Canoy) is less than lift 530 and power 535 (see at least ¶0045), and therefore teaches determining that the aircraft is not airworthy when the weight is greater than the lift and power (i.e. weight threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anderson, such that the flight-time variable includes a payload-inclusive weight, where determining the payload-inclusive weight includes obtaining a thrust associated with a rotor while the aircraft is flying, and determining the payload-inclusive weight based at least in part on the thrust, and determining whether the aircraft is airworthy includes comparing the payload-inclusive weight to a weight threshold, and automatically landing the aircraft in response to determining that the aircraft is not airworthy includes automatically landing the aircraft in response to determining that the payload-inclusive weight exceeds the weight threshold, in light of the combination of Canoy, Apetre, and Weller, with the predictable result of promoting stable, safe flight (¶0002 of Canoy) by accounting for the capabilities of the aerial vehicle to provide lift and power for the weight to maintain airworthiness (¶0045 of Weller).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Canoy and Apetre.
Claims 6 and 13
Anderson does not further discloses that the flight-time variable includes a payload-inclusive center of gravity; 
determining the payload-inclusive center of gravity includes: 
obtaining a thrust associated with a rotor while the aircraft is flying; and 
determining the payload-inclusive center of gravity based at least in part on the thrust;
 determining whether the aircraft is airworthy includes comparing the payload-inclusive center of gravity to a center of gravity threshold represented by a three-dimensional (3D) shape; and 
automatically landing the aircraft in response to determining that the aircraft is not airworthy includes automatically landing the aircraft in response to determining that the payload-inclusive center of gravity exceeds the center of gravity threshold represented by the 3D shape.  
However, the limitations of claims 6 and 13 do not have any claimed relationships to the limitations involving “environmental information” in claims 2 and 9 and may be interpreted as separate processes. Therefore, it would be reasonable to combine prior art to teach this claimed method.   
Specifically, Canoy teaches a similar unmanned aircraft 102, in which data is obtained from sensors to determine a payload-inclusive center of gravity (see at least ¶0055-0057, regarding the data obtained from sensors in step 308 of Figure 4 may be used to calculate a center-of-gravity (CG)). Canoy further discloses determining whether unmanned aircraft 102 is airworthy (step 408 of Figure 4) includes comparing the payload-inclusive center of gravity to a center of gravity threshold (see at least ¶0073, regarding the aircraft’s CG is compared to a threshold, e.g., a tolerance or stable flight envelope). It is well known to one of ordinary skill in the art that a flight envelope is three-dimensional, and therefore, the stable flight envelope taught by Canoy reasonably teaches a center of gravity threshold represented by a three-dimensional (3D) shape. And thus, Canoy further discloses automatically landing unmanned aircraft 102 in response to determining that unmanned aircraft 102 is not airworthy (step 316 of Figure 4) includes automatically landing unmanned aircraft 102 in response to determining that the payload inclusive center of gravity exceeds the center of gravity threshold represented by the 3D shape, in light of the application of the aircraft’s center-of-gravity (CG) and the threshold defined as a stable flight envelope, discussed above.
Canoy further discloses that the center-of-gravity (CG) may be calculated based on the data from a plurality of sensors and power usage data (¶0057), such that the CG is determined based on the power applied to each rotor (¶0024). This power applied to each rotor may be reasonably applied to teach the payload-inclusive center of gravity determined based at least in part on a thrust associated with a rotor. In case this is not clearly represented in Canoy, Apetre is applied in combination with Canoy to more clearly teach this feature.
Using rotor thrust to determine a center of gravity is known in the art. Specifically, Apetre discloses the technique of calculating a rotorcraft’s center of gravity (CG) during flight (see at least first paragraph of Introduction; first paragraph of Gross Weight Estimation Using Main Rotor Thrust) based at least in part on thrust (see at least Equations 1-3; Figure 1, depicting the gross weight/center of gravity vector W; Figure 6, depicting the hybrid system to calculate center of gravity). Since Canoy discloses the calculation of the center of gravity based on a plurality of sensors and power usage data (¶0057), it would be reasonable for one of ordinary skill in the art to modify Canoy’s calculation of the center of gravity to specifically use thrust associated with a rotor while the aircraft is flying, in light of Apetre.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of a pay-load inclusive weight of Canoy, so as to be based at least in part on thrust, in light of Apetre, with the predictable result of providing for an accurate assessment of gross weight continuously throughout the flight (first paragraph of Introduction of Apetre).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anderson, such that the flight-time variable includes a payload-inclusive center of gravity, where determining the payload-inclusive center of gravity includes obtaining a thrust associated with a rotor while the aircraft is flying, and determining the payload-inclusive center of gravity based at least in part on the thrust, determining whether the aircraft is airworthy includes comparing the payload-inclusive center of gravity to a center of gravity threshold represented by a three-dimensional (3D) shape, and automatically landing the aircraft in response to determining that the aircraft is not airworthy includes automatically landing the aircraft in response to determining that the payload-inclusive center of gravity exceeds the center of gravity threshold represented by the 3D shape, in light of Canoy and Apetre, with the predictable result of promoting stable, safe flight (¶0002 of Canoy).
Allowable Subject Matter
Claims 3, 5, 7, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 3 and 10, the closest prior art of record, Anderson and Canoy, taken alone or in combination, does not teach that the claimed determining whether the aircraft is airworthy includes: 
comparing the flight-time variable to a first threshold; and 
comparing the flight-time variable to a second threshold, wherein: 
the first threshold is less than the second threshold; 
it is determined that the aircraft is marginally airworthy in response to determining that the flight-time variable exceeds the first threshold and does not exceed the second threshold; and 
it is determined that the aircraft is not airworthy in response to determining that the flight-time variable exceeds the second threshold; Application Serial No. 17/495,554 Attorney Docket No. KI'1P050C32
automatically landing the aircraft in response to determining that the aircraft is not airworthy includes automatically landing the aircraft in response to determining that the flight-time variable exceeds the second threshold; and 
the memory is further configured to provide the processor with instructions which when executed cause the processor to: 
in response to determining that the aircraft is marginally airworthy, configure the aircraft with a set of one or more constrained settings, in light of the overall claim.  
Specifically, no reasonable combination of prior art can be made to teach the claimed invention in light of the overall claim, where the “flight-time variable” is defined as environmental information wirelessly received from a local weather station.
With respect to claims 5 and 12, the closest prior art of record, Anderson and Canoy, taken alone or in combination, does not teach that the claimed flight-time variable includes a payload-inclusive weight; 
determining the payload-inclusive weight includes obtaining a thrust associated with a rotor while the aircraft is flying and determining the payload-inclusive weight based at least in part on the thrust; 
determining whether the aircraft is airworthy includes: 
comparing the payload-inclusive weight to a first weight threshold; and 
comparing the payload-inclusive weight to a second weight threshold, wherein the first weight threshold is less than the second weight threshold; 
automatically landing the aircraft in response to determining that the aircraft is not airworthy includes automatically landing the aircraft in response to determining that the payload-inclusive weight exceeds the second weight threshold; and 
the memory is further configured to provide the processor with instructions which when executed cause the processor to: 
in response to determining that the aircraft is marginally airworthy, configure the aircraft with a set of one or more constrained settings, wherein it is   determined that the aircraft is marginally airworthy in response to determining that the payload-inclusive weight exceeds the first weight threshold and does not exceed the second weight threshold, in light of the overall claim.  
Specifically, no reasonable combination of prior art can be made to teach the claimed invention in light of the overall claim. This allowable subject matter has been indicated in the Office Action mailed 9/26/2019 in the parent application 16/355,542.
With respect to claims 7 and 14, the closest prior art of record, Anderson and Canoy, taken alone or in combination, does not teach that the claimed flight-time variable includes a payload-inclusive center of gravity; 
determining the payload-inclusive center of gravity includes: 
obtaining a thrust associated with a rotor while the aircraft is flying; and 
determining the payload-inclusive center of gravity based at least in part on the thrust; 
determining the payload-inclusive center of gravity includes: 
comparing the payload-inclusive center of gravity to a first center of gravity threshold represented by a first three-dimensional (3D) shape; and 
comparing the payload-inclusive center of gravity to a second center of gravity threshold represented by a second 3D shape, wherein the first center of gravity threshold is less than the second center of gravity threshold; 
automatically landing the aircraft in response to determining that the aircraft is not airworthy includes automatically landing the aircraft in response to determining that the payload-inclusive center of gravity exceeds the second center of gravity threshold; and
the memory is further configured to provide the processor with instructions which when executed cause the processor to: 
in response to determining that the aircraft is marginally airworthy, configure the aircraft with a set of one or more reduced settings, wherein it is determined that the aircraft is marginally airworthy in response to determining that the payload-inclusive center of gravity exceeds the first center of gravity threshold and does not exceed the second center of gravity threshold, in light of the overall claim.  
Specifically, no reasonable combination of prior art can be made to teach the claimed invention in light of the overall claim. This allowable subject matter has been indicated in the Office Action mailed 9/26/2019 in the parent application 16/355,542.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661